Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


Claims 1-20 filed on 11/25/2020 are pending.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 5-6, 8, 11-12, 15 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Meuninck et al. (“Meuninck”) [U.S Patent Application Pub. 2012/0023518 A1] in view of Baldwin et al. (“Baldwin”) [US 10,200,599 B1]

Regarding claim 1, Meuninck meets the claim limitations as follows: 
A method that causes media content to be presented at a frame rate that is safe to a user [Fig. 5; para. 0078: ‘adjusting the frame rate … of frames presented by the presentation device 502 to accommodate a disability of a user (e.g. epilepsy)’], the method comprising: 
obtaining media content comprising video content and audio content [Fig. 20; para. 0078, 0089, 0127: ‘the STB 106 obtained … first and second media programs’], wherein the video content comprises a plurality of frames; 

determining a frame rate representing a rate at which the plurality of frames are sequentially displayed to the user (i.e. ‘presented … to accommodate a disability of a user’) [Fig. 5; para. 0078: ‘adjusting the frame rate … of frames presented by the presentation device 502 to accommodate a disability of a user (e.g. epilepsy)’; 0137: ‘Rendering capabilities’] when the media content is played by a media player [Fig. 5: STB 106];

for each of the plurality of frames: scanning image content of the frame [Fig. 9: 914, 920, 922; para. 0105-0107]; and 

computing a color saturation of the image content (i.e. ‘controlling functions … such as … contrast, color’) [para. 0060, 0137-0139, 0154: ‘determine from the rendering information whether the original format … is compatible or incompatible with .. color capabilities of the display], wherein the color saturation indicates an intensity of color in the frame; and 
based on the respective color saturation for each frame, adjusting the frame rate of the media content [Fig. 5; para. 0078: ‘adjusting the frame rate … of frames presented by the presentation device 502 to accommodate a disability of a user (e.g. epilepsy)’] when the media content is played by the media player and displayed to the user.	
Meuninck does not disclose explicitly the following claim limitations (emphasis added):
for each of the plurality of frames: scanning image content of the frame; and 
computing a color saturation of the image content, wherein the color saturation indicates an intensity of color in the frame; and based on the respective color saturation for each frame, adjusting the frame rate of the media content when the media content is played by the media player and displayed to the user.
However in the same field of endeavor Baldwin discloses the deficient claim as follows: 
for each of the plurality of frames: scanning image content of the frame [Fig. 5, 6; col. 15, ll. 25-68; col. 6: ‘a first scene condition 531 at time T2 and a second scene condition 533 at time T4’]; and 
computing a color saturation of the image content (i.e. detecting ‘a change in lighting conditions (e.g., … color temperature) [Fig. 5, 6; col. 15, ll. 25-68; col. 16: ‘a first scene condition 531 at time T2 and a second scene condition 533 at time T4’], wherein the color saturation (i.e. ‘color temperature’) indicates an intensity of color in the frame; and 
based on the respective color saturation for each frame [col. 1, ll. 55-65; col. 2, ll. 60-65; col. 5 col. 6: ‘the second frame rate can be adjusted based on estimated rate of change of one or more scene conditions’ (e.g. ‘color temperature variation’); col. 5; 20-45], adjusting the frame rate of the media content when the media content is played by the media player and displayed to the user.
Meuninck and Baldwin are combinable because they are from the same field of data image capture setting.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Meuninck and Baldwin as motivation to adjust frame rate in response to ‘the sampling rate for the rate of change in the scene (e.g. ‘color temperature variation’)’ to provide certain improvements in user experience [Balwdin: col. 1, ll. 25-30] or to accommodate a disability of a user (e.g.; epilepsy) [Meuninck: para. 0078].


Regarding claim 2, Meuninck meets the claim limitations as follows: 
The method of claim 1, further comprising: generating a configuration file (i.e. ‘user profile’) [para. 0076-0078: ‘Each user profile can define any number of preferences’; ‘a preference can be represented by a metric for adjusting the frame rate’] based on the respective color saturation in each frame; wherein the configuration file causes the media player to adjust the rate (i.e. ‘user profile’) [para. 0076-0078: ‘Each user profile can define any number of preferences’; ‘a preference can be represented by a metric for adjusting the frame rate’] at which a subset of the plurality of frames is displayed to the user so as to not trigger an epileptic reaction from the user when the user views the subset of the plurality of frames as the media player plays the media content.


Regarding claim 5, Meuninck meets the claim limitations as follows: 
The method of claim 2, wherein the configuration file (i.e. ‘user profile’) [para. 0076-0078: ‘Each user profile can define any number of preferences’; ‘a preference can be represented by a metric for adjusting the frame rate’] causes the media player to adjust the frame rate when the media content is played by the media player and presented at a display of an electronic device (i.e. ‘502’ or ‘602’)[Fig. 5; para. 0078: ‘adjusting the frame rate … of frames presented by the presentation device 502 to accommodate a disability of a user (e.g. epilepsy)’].


Regarding claim 6, Meuninck meets the claim limitations as follows: 
The method of claim 5, wherein the media player (i.e. STB 106) is integrated in the electronic device (i.e. ‘502’ or ‘602’) [Fig. 5].


Regarding claim 8, Meuninck meets the claim limitations as follows: 
The method of claim 5, wherein the media player (i.e. STB 106) communicates with the electronic device (i.e. ‘502’ or ‘602’) by way of a wired or wireless connection (i.e. directing) [Fig. 5 shows STB 106 is wired connected to ‘502’ and wireless (i.e. RF) to ’602’; para. 0058, 0069, 0070, 0074, 0081: ‘the STB is capable of directing the present device 502’; ‘the STB 106 can submit an error message … by directing the presentation device 502 to present the error message’].



Regarding claim 11, all claim limitations are set forth as claim 1 in the system form and rejected as per discussion for claim 1. Meuninck discloses ‘media processors 106’ [para. 0028] and ‘a computer system 2600 within which a set of instructions’ [para. 0158].


Regarding claim 12, all claim limitations are set forth as claim 2 in the system form and rejected as per discussion for claim 2. Meuninck discloses ‘media processors 106’ [para. 0028] and ‘a computer system 2600 within which a set of instructions’ [para. 0158].


Regarding claim 15, all claim limitations are set forth as claim 5 in the system form and rejected as per discussion for claim 5. Meuninck discloses ‘media processors 106’ [para. 0028] and ‘a computer system 2600 within which a set of instructions’ [para. 0158].


Regarding claim 17, all claim limitations are set forth as claim 8 in the system form and rejected as per discussion for claim 8. Meuninck discloses ‘media processors 106’ [para. 0028] and ‘a computer system 2600 within which a set of instructions’ [para. 0158].



Claims 7 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Meuninck et al. (“Meuninck”) [U.S Patent Application Pub. 2012/0023518 A1] in view of Baldwin et al. (“Baldwin”) [US 10,200,599 B1] further in view of Thomas et al. (“Thomas”) [US 10,694,083 B1]

Regarding claim 7, Meuninck in view of Baldwin meets the claim limitations as follows: 
The method of claim 5, further comprising: 
generating an interface [para. 0065: ‘through a user interface presented by the STB 106 by way of a presentation device 502’; para. 0076-0078, 0089: ‘Each user profile can define any number of preferences’; ‘a preference can be represented by a metric for adjusting the frame rate …’; ‘the media program selected by each user’; ‘select for user 1 …, each time slot having a frame rate of 32 frames per second’] comprising a plurality of controls; 
detecting, based on one or more of the plurality of controls, an input that specifies selection of a frame transition scheme [Fig. 9: Retrieve user profiles 906; para. 0076-0078, 0089: ‘Each user profile can define any number of preferences’; ‘a preference can be represented by a metric for adjusting the frame rate …’; ‘the media program selected by each user’; ‘select for user 1 …, each time slot having a frame rate of 32 frames per second’]; and 
setting a parameter of the frame transition scheme based on the detected input [Fig. 5; para. 0078: ‘adjusting the frame rate … of frames presented by the presentation device 502 to accommodate a disability of a user (e.g. epilepsy)’].
Neither Meuninck nor Baldwin discloses explicitly the following claim limitations (emphasis added):
generating an interface comprising a plurality of controls; detecting, based on one or more of the plurality of controls, an input that specifies selection of a frame transition scheme; and setting a parameter of the frame transition scheme based on the detected input.
However in the same field of endeavor Thomas discloses the deficient claim as follows: 
generating an interface comprising a plurality of controls [col. 5, ll. 40-47: ‘The user interface device may receive information indicating a user setting such as an image resolution setting, …, a frame rate setting’; ‘may communicate the settings … to the image capture device 100’]; detecting, based on one or more of the plurality of controls, an input that specifies selection of a frame transition scheme;
Meuninck, Baldwin and Thomas are combinable because they are from the same field of data image capture setting.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Meuninck, Baldwin and Thomas as motivation to include GUI for user input into user preference profiles to achieve the same results as the profiles.


Regarding claim 16, all claim limitations are set forth as claim 7 in the system form and rejected as per discussion for claim 7. Meuninck discloses ‘media processors 106’ [para. 0028] and ‘a computer system 2600 within which a set of instructions’ [para. 0158].


Claims 9-10 and 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Meuninck et al. (“Meuninck”) [U.S Patent Application Pub. 2012/0023518 A1] in view of Baldwin et al. (“Baldwin”) [US 10,200,599 B1] further in view of Ebrahimi Afrouzi (“Afrouzi”)  [US 10,810,427 B1]

Regarding claim 9, Meuninck in view of Baldwin meets the claim limitations set forth in claim 1.
Meuninck does not disclose explicitly the following claim limitations:
The method of claim 1, wherein scanning the image content of the frame comprises: determining a respective value of each pixel in a pixel array for the frame; identifying one or more regions of the frame based on the value of each pixel in the pixel array for the frame; and detecting, based on an object detector, a respective object of the image content in each of the one or more regions of the frame.
However in the same field of endeavor Baldwin discloses the deficient claim as follows: 
wherein scanning the image content of the frame comprises: determining a respective value of each pixel in a pixel array for the frame [col. 4, 5, 6: camera]; identifying one or more regions of the frame (i.e. ‘scene changes’) [col. 5, ll. 20-45: ‘scene changes .. may be include motion by one or more objects in the scene’; col. 5, ll. 50-65: ‘a foreground object or background’] based on the value of each pixel in the pixel array for the frame; and detecting, based on an object detector [col. 4, 5, 6: camera], a respective object of the image content in each of the one or more regions of the frame [col. 5, ll. 20-45: ‘scene changes .. may be include motion by one or more objects in the scene’; col. 5, ll. 50-65: ‘a foreground object or background’].
Neither Meuninck nor Baldwin discloses explicitly the following claim limitations (emphasis added):
wherein scanning the image content of the frame comprises: determining a respective value of each pixel in a pixel array for the frame; identifying one or more regions of the frame based on the value of each pixel in the pixel array for the frame; and detecting, based on an object detector, a respective object of the image content in each of the one or more regions of the frame.
However in the same field of endeavor Afrouzi discloses the deficient claim as follows: 
wherein scanning the image content of the frame comprises: determining a respective value of each pixel [Fig. 1; col. 5: ‘extracts objects … using pixel vectors (r,g,b) … as different objects have different ranges of pixel color intensities’; ‘pixels with similar colors’] in a pixel array for the frame; identifying one or more regions of the frame based on the value of each pixel in the pixel array for the frame [Fig. 1; col. 5: ‘extracts objects … using pixel vectors (r,g,b) … as different objects have different ranges of pixel color intensities’]; and detecting, based on an object detector, a respective object of the image content in each of the one or more regions of the frame [Fig. 1; col. 5: ‘extracts objects … using pixel vectors (r,g,b) … as different objects have different ranges of pixel color intensities’; ‘the group of pixels with similar colors collectively form an object captured in the image’].
Meuninck, Baldwin and Afrouzi are combinable because they are from the same field of data image capture setting.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Meuninck, Baldwin and Afrouzi as motivation to identify locations captured in an image to detect “scene changes” [Baldwin: col. 5, ll. 20-50] because Afrouzi discloses [col. 6, ll. 1-10: ‘sudden increase then decrease in pixel color intensity or an increase in pixel intensity’].


Regarding claim 10, Meuninck in view of Baldwin meets the claim limitations set forth in claim 9.
Meuninck does not disclose explicitly the following claim limitations:
The method of claim 9, wherein determining the color saturation of the frame comprises: determining a respective color saturation for each object detected in each of the one or more regions of the frame, wherein the respective color saturation indicates an intensity of color associated with the object.
However in the same field of endeavor Baldwin discloses the deficient claim as follows: 
wherein determining the color saturation of the frame comprises: determining a respective color saturation (i.e. color temperature) [col. 5; ll. 35-40] for each object detected in each of the one or more regions of the frame, wherein the respective color saturation indicates an intensity of color associated with the object.
Neither Meuninck nor Baldwin discloses explicitly the following claim limitations (emphasis added):
wherein determining the color saturation of the frame comprises: determining a respective color saturation for each object detected in each of the one or more regions of the frame, wherein the respective color saturation indicates an intensity of color associated with the object.Reg5
However in the same field of endeavor Afrouzi discloses the deficient claim as follows: 
wherein determining the color saturation of the frame comprises: determining a respective color saturation for each object detected [Fig. 1; col. 5: ‘extracts objects … using pixel vectors (r,g,b) … as different objects have different ranges of pixel color intensities’; ‘the group of pixels with similar colors collectively form an object captured in the image’] in each of the one or more regions of the frame, wherein the respective color saturation indicates an intensity of color associated with the object.
Meuninck, Baldwin and Afrouzi are combinable because they are from the same field of data image capture setting.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Meuninck, Baldwin and Afrouzi as motivation to identify locations captured in an image to detect “scene changes” [Baldwin: col. 5, ll. 20-50] because Afrouzi discloses [col. 6, ll. 1-10: ‘sudden increase then decrease in pixel color intensity or an increase in pixel intensity’].


Regarding claim 18, all claim limitations are set forth as claim 9 in the system form and rejected as per discussion for claim 9. Meuninck discloses ‘media processors 106’ [para. 0028] and ‘a computer system 2600 within which a set of instructions’ [para. 0158].


Regarding claim 19, all claim limitations are set forth as claim 10 in the system form and rejected as per discussion for claim 10. Meuninck discloses ‘media processors 106’ [para. 0028] and ‘a computer system 2600 within which a set of instructions’ [para. 0158].



Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Meuninck et al. (“Meuninck”) [U.S Patent Application Pub. 2012/0023518 A1] in view of Baldwin et al. (“Baldwin”) [US 10,200,599 B1] further in view of Hanna [US 2012/0187838 A1]

Regarding claim 20, Meuninck in view of Baldwin meets the claim limitations as follows: 
A media player (i.e. STB 106’) that renders media content at a frame rate that is safe to a user [Fig. 5; para. 0078: ‘adjusting the frame rate … of frames presented by the presentation device 502 to accommodate a disability of a user (e.g. epilepsy)’], the media player being configured to: 

obtain media content comprising video content and audio content, wherein the video content comprises a plurality of frames [See rejection of claim 1 limitation “obtaining media content”]; determine a frame rate representing a rate at which the plurality of frames are sequentially displayed to the user when the media content is played by the media player [See rejection of claim 1 limitation “determine a frame rate”]; scan image content of each frame of the plurality of the frames [See rejection of claim 1 limitation “scanning image content of the frame”]; determine that one or more frames in a portion of the media content include image content that is unsafe to users of a particular level of photosensitivity when the media content is played by the media player [See rejection of claim 1 limitations “computing a color saturation” and “adjusting the frame rate”]; and selectively decrease a frame playback rate for the portion of the media content as a function of an input value that is selectable by the user [para. 0076-0078, 0089: ‘Each user profile can define any number of preferences’; ‘a preference can be represented by a metric for adjusting the frame rate …’; ‘the media program selected by each user’; ‘select for user 1 …, each time slot having a frame rate of 32 frames per second’].
Neither Meuninck nor Baldwin discloses explicitly the following claim limitations (emphasis added):
selectively decrease a frame playback rate for the portion of the media content as a function of an input value that is selectable by the user.
However in the same field of endeavor Hanna discloses the deficient claim as follows: 
selectively decrease a frame playback rate [para. 0038: ‘the lower frame acquisition rate’] for the portion of the media content as a function of an input value that is selectable by the user.
Meuninck, Baldwin and Hana are combinable because they are from the same field of data image capture setting.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Meuninck, Baldwin and Hana as motivation to lower frame rate in response to ‘the sampling rate for the rate of change in the scene (e.g. ‘color temperature variation’)’ to provide certain improvements in user experience [Balwdin: col. 1, ll. 25-30] or to accommodate a disability of a user (e.g.; epilepsy) [Meuninck: para. 0078]; Hana [para. 0038: ‘photosensitive epilepsy’].



Allowable Subject Matter

Regarding claim 3, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 13, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 14, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488